Citation Nr: 0905846	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  05-31 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
strain, to include as due to scoliosis.  

2.  Entitlement to a higher initial rating for myofascial 
pain syndrome of the neck and residuals of parvovirus 
infections with arthralgias to hands, wrists, elbows, 
shoulders, ankles, and toes, currently rated as 20 percent 
disabling.

3.  Entitlement to a higher initial rating for right knee 
chondromalacia, currently rated as 10 percent disabling.

4.  Entitlement to a higher initial rating for left knee 
chondromalacia, currently rated as 10 percent disabling.

5.  Entitlement to a higher (compensable) initial rating for 
right hip sacroiliac joint dysfunction.

6.  Entitlement to a higher (compensable) initial rating for 
left hip sacroiliac joint dysfunction.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel



INTRODUCTION

The Veteran served on active duty from August 2000 to 
September 2000 and from August 2001 to August 2004.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Waco, Texas 
and Portland, Oregon that denied the benefits sought on 
appeal.  The Veteran appealed those decisions to the BVA and 
the case was referred to the Board for appellate review.  

The issue of service connection for a thoracic spine strain, 
to include as due to scoliosis is addressed in the REMAND 
portion of the decision below.  



FINDINGS OF FACT

1.  Myofascial pain syndrome of the neck and residuals of 
parvovirus infections with arthralgias to hands, wrists, 
elbows, shoulders, ankles, and toes is not manifested by 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy.  

2.  Right knee chondromalacia is not manifested by leg 
flexion limited to 30 degrees, leg extension limited to 15 
degrees, or slight subluxation or lateral instability.

3.  Left knee chondromalacia is not manifested by leg flexion 
limited to 30 degrees, leg extension limited to 15 degrees, 
or slight subluxation or lateral instability.   

4.  Right hip sacroiliac joint dysfunction is productive of 
painful motion, but is not manifested by flexion of the thigh 
that is limited to 45 degrees.

5.  Left hip sacroiliac joint dysfunction is productive of 
painful motion, but is not manifested by flexion of the thigh 
that is limited to 45 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 20 
percent for myofascial pain syndrome of the neck and 
residuals of parvovirus infections with arthralgias to hands, 
wrists, elbows, shoulders, ankles, and toes have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic 
Code 5099-5025 (2008).

2.  The criteria for a disability evaluation in excess of 10 
percent for right knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 
5299-5257 (2008) (2008).

3.  The criteria for a disability evaluation in excess of 10 
percent for left knee chondromalacia have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.71a, Diagnostic Code 
5299-5257 (2008) (2008).

4.  The criteria for a 10 percent disability evaluation for 
right hip sacroiliac joint dysfunction have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5299-5252 (2008) (2008).

5.  The criteria for a 10 percent disability evaluation for 
left hip sacroiliac joint dysfunction have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.20, 4.27, 4.40-4.46, 4.59, 4.71a, Diagnostic 
Code 5299-5252 (2008) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the Veteran dated in October 2004, March 2006 and August 
2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006); Goodwin v. Peake, 22 Vet. App. 128 
(2008).  

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, the Board believes that the nature of the present 
appeal is somewhat different from the situation addressed in 
Vasquez-Flores.  The present appeal involves the issue of a 
higher initial rating, not a claim for an increased rating.  
A review of the record shows that the RO, in connection with 
the Veteran's original service connection claim provided the 
Veteran with adequate VCAA notice in an October 2004 letter 
prior to the January 2005 adjudication of the claim which 
granted service connection.  In Dingess v. Nicholson, 19 
Vet.App. 473, 490-491 (2006), the Court held that in cases 
where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 
U.S.C.A.  5103(a), notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Also see Hartman v. Nicholson, 483 F.3d 1311, 
1314-1315 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet.App. 
112, 116-117 (2007).  In line with the reasoning set forth in 
these judicial decisions, it appears that the notice 
requirements addressed by the Court in Vasquez-Flores, supra, 
do not apply to initial rating claims such as the one now on 
appeal to the Board.  See also Goodwin v. Peake, 22 Vet. App. 
128 (2008).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran and her representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.  

The Veteran essentially contends that the evaluations 
assigned for the disabilities on appeal do not accurately 
reflect the severity of those disabilities.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  The percentage ratings represent, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions in civilian life.  
Generally, the degree of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
to the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate Diagnostic Codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings," whether it is an initial rating case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In addition, in 
evaluating disabilities of the musculoskeletal system, it is 
necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement and weakness.  38 C.F.R. 
§§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  

Myofascial Pain Syndrome

The Veteran's myofascial pain syndrome of the neck and 
residuals of parvovirus infections with arthralgias to hands, 
wrists, elbow, shoulders, ankles, and toes has been rated by 
the RO under the provisions of Diagnostic Code 5025 
(regarding fibromyalgia).  Diagnostic Code 5025 provides that 
fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms, is to be rated 10 
percent disabling if the symptoms requires continuous 
medication for control; 20 percent disabling if the symptoms 
are episodic, with exacerbations often precipitated by 
environmental or emotional stress or by overexertion, but 
symptoms that are present more than one-third of the time; 
and 40 percent disabling if the symptoms are constant or 
nearly constant, and are refractory to therapy.  A Note to 
Diagnostic Code 5025 provides that widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.

At the Veteran's October 2008 Board hearing and in an October 
2008 written statement, the Veteran expressed frustration 
over the inability of doctors to properly diagnose her 
chronic pain.  She complained of muscle spasms in her 
shoulders on a daily basis; hand weakness; and joint pain.  
She stated that she can no longer bowl or play the Wii with 
her kids.  She stated that she has to leave family gatherings 
early because she is too exhausted from the pain.  She 
reported that she can't interact with her daughter the way 
she would like to because it hurts when she [her daughter] 
sits on her.  She also reported that it negatively affects 
her sex life and her social life.  

The Veteran underwent a VA examination in November 2004.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained of pain in the hands, 
wrists, elbows, shoulders, hips, knees, ankles, and toes.  
She reported that she did not receive a diagnosis while in 
service; but was treated with analgesics and needle puncture 
therapy only to her neck, shoulders, and upper back.  She 
also reported being treated with muscles relaxants and 
antidepressants.  She stated that her condition improved.  At 
the time of the examination she complained of daily and 
episodic pain that was not constant.  It came and went 
throughout the day; and a different joint was affected each 
day.  The pain was migratory in nature, and was associated 
with flare-ups of mild pain lasting 15 to 30 minutes.  She 
reported that the pain is usually relieved with stretching 
and manipulation of the joints.  She denied any swelling or 
redness of the joints.  She reported occasional stiffness in 
the mornings, for approximately 15-20 minutes.  It was 
accompanied by increased fatigue and lack of endurance.  Cold 
and damp weather aggravate the arthralgia.  She reported that 
she was not receiving treatment; that the disability slows 
her down; but that she is able to take care of herself.  She 
reported that she was not working at the time.  

Upon examination, the examiner found the Veteran to have no 
functional impairment due to bilateral shoulder pain, 
bilateral elbow pain, bilateral wrist pain, and bilateral 
hand pain.  She was diagnosed with myofascial pain syndrome, 
improved mild and episodic.  

She underwent another VA examination in August 2007.  She 
complained of right posterior neck myofascial pain that 
occurs 24 hours per day, seven days per week.  She takes 10 
mg. of nortrityline at bedtime; 10 mg. of cyclobenzaprine 
twice per day (as needed); or 250 mg. of naproxen twice a day 
to relive the pain.  She reported that she does office work; 
and that she has made ergonomic adjustments to help decrease 
some of the pain.  The pain is aggravated by neck motion and 
relieved with medications.  Rest also helps to alleviate the 
pain.  She described the pain as going up the posterior side 
of the neck, the right side of the head, and into the right 
eye area; and stated that the pain will last several hours 
and then abate.  She also complained of some arthralgias, 
most notably in the hips, knees, and shoulders.  

Upon examination, the Veteran had supple neck rotation and 
full flexion/extension as well as lateral bend of the neck to 
the left and right.  She had some tenderness to the right 
posterior C-4 paraspinal muscle-cervical area; and some mild 
tenderness in the left posterior muscle para-cervical area.  
There was also bilateral rhomboid area tenderness.  The 
posterior occipital areas were nontender.  Examination of the 
hands and wrists (including small joints of hands, MCPs, 
wrists, and PIP joints) were normal without synovitis or 
synovial thickening.  Muscle groups of arms were nontender 
and appeared normal with good strength.  

The examiner assessed the Veteran with multiple areas of 
arthralgias that were of unclear etiology.  He detected no 
significant change in physical examination from the previous 
examination.  The examiner also noted that the myofascial 
pain has led to migraine headaches (for which the RO granted 
service connection and assigned a 10 percent rating).  

The Veteran also underwent neurological examinations in May 
2007 and September 2007.  The examiner found that they were 
normal studies, with no electrophysiologic evidence of 
neuropathy or myopathy.  

The Board notes that in order to warrant a rating in excess 
of 20 percent, the Veteran's disability must be manifested by 
symptoms that are constant, or nearly so, and refractory to 
therapy.  The Board notes that at the Veteran's November 2004 
examination, she complained of daily and episodic pain that 
is not constant.  She also stated that it comes and goes 
throughout the day; affects a different joint each day; and 
is migratory in nature.  She reported that she was not 
receiving treatment; and that the pain is usually relieved 
with stretching and manipulation of the joints.  At her 
August 2007 examination, she stated that the pain will last 
several hours and then abate.   The November 2004 examiner 
diagnosed the Veteran with myofascial pain syndrome, improved 
mild and episodic; and stated that there was no functional 
impairment due to bilateral shoulder pain, bilateral elbow 
pain, bilateral wrist pain, and bilateral hand pain.  The 
August 2007 examiner found no significant change in physical 
examination from the previous examination.

The Board finds that the preponderance of the evidence weighs 
against the claim.
As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 20 percent 
for myofascial pain syndrome of the neck and residuals of 
parvovirus infections with arthralgias to hands, wrists, 
elbows, shoulders, ankles, and toes must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Knees

Chondromalacia is not listed in the rating criteria.  The RO 
has rated the Veteran's service-connected chondromalacia (of 
the left and right knees) under the provisions of Diagnostic 
Code 5003 (governing degenerative arthritis) by analogy.  

Under this Code, degenerative arthritis will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
However, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or groups of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003. 38 C.F.R. § 4.71a; see also Degmetich 
v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion. Id.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5260, a 10 
percent rating is warranted for leg flexion limited to 45 
degrees.  A 20 percent rating is warranted for leg flexion 
limited to 30 degrees.  A 30 percent rating is warranted for 
leg flexion limited to 15 degrees.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5261, a 10 
percent rating is warranted for leg extension limited to 10 
degrees.  A 20 percent rating is warranted for leg extension 
limited to 15 degrees.  A 30 percent rating is warranted for 
leg extension limited to 20 degrees.  A 40 percent rating is 
warranted for leg extension limited to 30 degrees.  A 50 
percent rating is warranted for leg extension limited to 45 
degrees.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

The law also permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a Veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a Veteran's knee 
disability is evaluated under Code 5257, the Veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a 
rating of 10 percent is warranted when the Veteran 
experiences slight subluxation or lateral instability.  A 
rating of 20 percent is warranted when the Veteran 
experiences moderate subluxation or lateral instability.  A 
rating of 30 percent is warranted when the Veteran 
experiences severe subluxation or lateral instability.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

At the Veterans' October 2008 hearing, she testified that her 
knees hurt and that she tries to avoid bending them.  She 
stated that she picks things off the floor with her feet, and 
she bends over at the back so as to avoid bending her knees.  
She testified that as a result of the pain in her joints, she 
can't do anything.    

At the Veteran's November 2004 examination, she complained of 
pain in both knees that was only associated with flare-ups 
that depend on her activities during the day.  Flare-ups were 
usually associated with moderate to severe pain that 
typically lasted for one week, and was relieved by over the 
counter ibuprofen.  She denied stiffness and swelling in the 
knees; and considered them to be stable.  She also denied 
weakness in the knees and giveouts.  She complained of 
occasional lockups and frequent crepitus.  She also 
complained of increased fatigue and lack of endurance.  She 
was not receiving any treatment for the disability.  She 
stated that the disability is aggravated by running, 
kneeling, squatting, any lifting of more than 20 pounds, and 
pushing.  She reported that the disability slowed down her 
daily activities; but that she was able to take care of her 
home.  She did not work because she stayed home to take care 
of her infant daughter.  

Upon examination, there was no swelling or redness noted; and 
there was no pain to palpation and lateral motion of the 
bilateral patella.  Bilateral knee flexion was to 140 degrees 
with no pain or discomfort.  Bilateral extension was to 10 
degrees with no pain or discomfort.  There was mild 
crepitance with flexion of the knees.  Lateral collateral 
ligament examination was positive with mild lateral 
deviation.  Bilateral knee drawer sign was positive with mild 
anterior displacement of the knees.  The McMurray sign for 
meniscal tear was negative.  On repetitive flexion, there was 
no sign of fatigability or change in flexion.  The examiner 
did not consider the Veteran to have any functional 
impairment during flare-ups or between flare-ups.  The 
examiner noted that the Veteran's x-rays were normal and that 
the physical examination was "basically benign, with only 
mild signs of chondromalacia of the knee."  

At the Veteran's August 2007 VA examination, she complained 
of pain in both knees on a daily basis, including pain with 
repetitive movement.  She reported morning stiffness, 
crepitation, popping, and pain while going up and down 
stairs.  She stated that range of motion was chronically 
reduced; and that repetitive movement increases the pain.  
She complained of some locking and collapsing; and she used a 
brace.  She stated that activities of daily living were not 
affected; that she has pain at work with long periods of 
sitting; but that she does not lose any time from work.  She 
reported that flare-ups occur on the average of three days 
per week secondary to over activity where she experiences 
additional motion loss.  She treated the knees with two days 
of rest, at which time they improve.  

Upon examination, both patellas showed lateral displacement.  
There was no lateral or medial joint line tenderness.  There 
was no effusion or erythematous changes.  There was mild pain 
on movement; but no increased pain on repetitive movement 
that results in additional loss of motion.  She showed active 
and passive range of motion of 0-125 degrees of flexion.  
There was no lateral collateral, medial collateral, or 
cruciate ligament laxity identified.  McMurray's maneuver was 
negative.  She was diagnosed with chondromalacia of the 
patella bilateral.  The examiner stated that during a flare-
up, he would expect additional loss of motion of 15-20 
degrees of flexion without additional weakness or 
incoordination.  In terms of employability, the examiner 
expected the Veteran to continue to be successful in her 
accounting job.  

The Board notes that in order to warrant a rating in excess 
of 10 percent for either knee, the Veteran's disability would 
have to be manifested by leg flexion limited to 30 degrees 
(Diagnostic Code 5260); leg extension limited to 15 degrees 
(Diagnostic Code 5261); or moderate subluxation or lateral 
instability (Diagnostic Code 5257).

Based on the evidence of record, the Board finds that the 
Veteran's knee disabilities are accurately evaluated.  The 
Veteran's range of motion has never been limited to 30 
degrees of leg flexion or 15 degrees of extension.  The 
November 2004 VA examination did note that extension was to 
10 degrees, consistent with the currently assigned 
evaluation.  It was most recently measured at 0-125 degrees.  
Even with the 15-20 degrees of additional limitation of 
flexion motion during a flare-up, the limitation of motion is 
insufficient to warrant a rating in excess of 10 degrees 
under Diagnostic Codes 5260.  

The August 2007 VA examiner specifically stated that there 
was no lateral collateral, medial collateral, or cruciate 
ligament laxity identified.  As such, a rating in excess of 
10 percent is not warranted under Diagnostic Code 5257.  
Finally, in regards to DeLuca criteria, there is no medical 
evidence to show that there is additional loss of motion due 
to pain or flare-ups of pain, supported by objective 
findings, or due to excess fatigability, weakness or 
incoordination, to a degree that supports a rating in excess 
of 10 percent in each knee.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for an initial or staged rating in excess of 10 percent 
for chondromalacia in the left and right knees must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Hips

The Veteran's sacroiliac joint dysfunction (of the left and 
right hips) has been rated by the RO under the provisions of 
Diagnostic Code 5252.  Under this regulatory provision, a 10 
percent disability rating is warranted for flexion of the 
thigh that is limited to 45 degrees; a 20 percent rating is 
warranted for flexion of the thigh that is limited to 30 
degrees; a 30 percent rating is warranted for flexion of the 
thigh that is limited to 20 degrees; and a 40 percent rating 
is warranted for flexion of the thigh that is limited to 10 
degrees.  Standard range of hip flexion is from 0 to 125 
degrees, and abduction is from 0 to 45 degrees.  38 C.F.R. § 
4.71, Plate II.  

At the Veteran's November 2004 VA examination, she complained 
of left hip pain that was related to multiple joint 
arthralgias.  Upon examination, there was mild tenderness to 
deep pressure on the anterior aspect of both hips (which was 
worse on the right than the left).  Bilateral hip flexion was 
to 125 degrees with only discomfort noted with the movement.  
Bilateral hip abduction was to 45 degrees with no pain or 
discomfort felt.  The Veteran had a positive testing for 
sacroiliac dysfunction with mild symptoms during the 
examination.  She was diagnosed with symptomatic bilateral 
episodic hip sacroiliac joint dysfunction, mild.

At the Veteran's August 2007 VA examination, the examiner 
found that anterior hip percussion was slightly tender over 
the anterior hip area bilaterally.  He did not detect any 
underlying hip disorder at the time of the examination that 
was different from the previous examination.  The Board notes 
that the Veteran had full range of motion at both VA 
examinations.  Moreover, she has never been shown to have 
flexion of the thigh that is limited to 45 degrees.  However, 
the Veteran's hips were described as being symptomatic and 
productive of discomfort on motion.  As such, the Board is of 
the opinion, resolving any doubt in the Veteran's favor, that 
the Veteran warrants a 10 percent evaluation for each hip.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b) (1).  In this regard, the Board finds 
that there has been no showing by the Veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b) (1) are not met.  See 
Bagwell v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). 


ORDER

An initial evaluation in excess of 20 percent for myofascial 
pain syndrome of the neck and residuals of parvovirus 
infections with arthralgias to hands, wrists, elbows, 
shoulders, ankles, and toes is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

An initial evaluation in excess of 10 percent for 
chondromalacia of the right knee is denied.

Subject to the provisions governing the award of monetary 
benefits, an initial 10 percent evaluation for sacroiliac 
joint dysfunction of the right hip is granted.   

Subject to the provisions governing the award of monetary 
benefits, an initial 10 evaluation for sacroiliac joint 
dysfunction of the left hip is granted.   


REMAND

The Board notes that the Veteran filed a claim for service 
connection for a thoracic spine strain.  The RO then 
recharacterized the issue as entitlement to service 
connection for a thoracic spine strain due to scoliosis of 
the thoracolumbar spine.  In recharacterizing the issue as 
one of secondary service connection, it failed to adjudicate 
the claim on a direct basis and it instead adjudicated the 
issue as secondary to a condition for which the Veteran is 
not service connected.  

Moreover, the RO then found that the scoliosis of the 
thoracolumbar spine was a congenital or developmental defect 
that was present at birth and would have developed with or 
without entry into service.  It also found that the defect 
was not aggravated beyond the normal progression during 
service.  It appears that the RO based these conclusions on 
the November 2004 VA examination report.  However, the 
examiner never specifically commented on either issue.  The 
November 2004 examiner diagnosed the Veteran with "Episodic 
thoracic spine strain secondary to mild scoliosis of the 
thoracolumbar spine."  The VA examiner only stated that the 
Veteran's lumbar pain is related to her menstrual period.  

VA law provides that a Veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service. 38 U.S.C.A. 
§§ 1111, 1132, 1137.  The presumption of soundness attaches 
only where there has been an induction examination during 
which the disability about which the Veteran later complains 
was not detected.  See Bagby v. Derwinski, 1 Vet.App. 225, 
227 (1991).  The regulations provide expressly that the term 
"noted" denotes "[o]nly such conditions as are recorded in 
examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre- service existence of conditions recorded 
at the time of examination does not constitute a notation of 
such conditions." Id. at (b) (1).

When no preexisting condition is noted upon entry into 
service, the Veteran is presumed to have been sound upon 
entry.  The burden then falls on the government to rebut the 
presumption of soundness by clear and unmistakable evidence 
that the Veteran's disability was both preexisting and not 
aggravated by service.  The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any "increase in disability 
[was] due to the natural progress of the" preexisting 
condition.  38 U.S.C.A. § 1153.  If this burden is met, then 
the Veteran is not entitled to service-connected benefits. 
However, if the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim is one for 
service connection.  This means that no deduction for the 
degree of disability existing at the time of entrance will be 
made if a rating is awarded.  See 38 C.F.R. § 3.322.

In this case, the Veteran's induction examination failed to 
show any disability of the thoracic or lumbar spines.  
Moreover, it did not note any disability involving lumbar 
pain during menstrual periods.  As such, the Veteran is 
presumed to have been in sound condition upon entering 
service.  The Board does not find that the November 2004 
examination report addresses this issue sufficiently enough 
to rebut the presumption of soundness by clear and 
unmistakable evidence.  As such, the Board finds that the 
Veteran is entitled to a new VA examination for the purpose 
of determining the etiology of the Veteran's thoracic spine 
strain and scoliosis of the thoracolumbar spine.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on her part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran 
an examination in order to determine the 
nature and etiology and of any thoracic 
spine disorder that may be present.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and offer comments and an 
opinion, as to 

(A) Whether it is at least as likely as 
not (i.e., whether there is a 50 percent 
or higher likelihood) that any thoracic 
spine disorder that may currently be 
present began during or is related to any 
incident of service; 

(B) Whether any thoracic spine disorder 
pre-existed service and/or is a 
congenital defect.  If so, the examiner 
should state whether it is at least as 
likely as not that the Veteran's time in 
service caused the disability to increase 
in severity and if so whether the 
increase in severity was beyond the 
natural progression of the disease.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to 
speculation, the examiner should so state 
and explain why an opinion cannot be 
provided without resort to speculation.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the Veteran's 
claims file, or, in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination. 

2.  After undertaking any additional 
development which the RO may find 
necessary, the RO should then review the 
claims file, to include the newly 
submitted evidence, and readjudicate the 
issue of entitlement to service 
connection for thoracic spine strain, to 
include as due to scoliosis.  The issue 
must be adjudicated on a direct basis, 
and if warranted, a secondary basis.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the Veteran and her representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument she desires to have considered in 
connection with her current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until she is notified.



______________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


